Citation Nr: 1205442	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  07-13 381A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for pes planus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1961 to April 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  In a March 2006 decision, the RO denied the Veteran's petition to reopen a claim for service connection for pes planus on the basis that new and material evidence had not been received since a prior 1997 Board decision.  The case has since been transferred to the RO in Phoenix, Arizona, following the Veteran's relocation to that state.  

In August 2009, the Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is associated with the claims file.  From the date of the hearing, the record was held open for 60 days in order to allow for the submission of additional evidence for consideration.  Additional evidence was submitted in September 2009, accompanied by a waiver of initial RO consideration.  This evidence will be considered by the Board in adjudicating this appeal.  See 38 C.F.R. § 20.1304 (2011).  

In September 2010, the Board reopened the Veteran's claim for service connection for pes planus and remanded the claim for further evidentiary development.  In addition, the Board denied the Veteran's claim for an increased rating in excess of 10 percent for bilateral hearing loss.  Because a final Board decision was rendered with regard to that issue, it is no longer part of the current appeal.  The case has now been returned to the Board for further appellate action.  


FINDINGS OF FACT

The Veteran's pes planus clearly and unmistakably preexisted active service, but it is not shown by clear and unmistakable evidence that it was not aggravated during service. 


CONCLUSION OF LAW

The presumption of sound condition at service entrance is not rebutted by clear and unmistakable evidence that pes planus was not aggravated during service.  38 U.S.C.A. §§ 1110, 1111, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.304(b), 3.306(b) (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Here, the disposition is fully favorable to the Veteran.  Therefore, the Board finds that all notification and development action necessary to render a fair decision on the matter has been accomplished.

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2011).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2011).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Congenital or developmental defects are not "diseases or injuries" within the meaning of applicable statutes and regulations.  38 C.F.R. § 3.303(c).  However, where during service a congenital or developmental defect is subject to a superimposed injury or disease, service connection may be warranted.  VAOPGCPREC 82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990) (a reissue of General Counsel opinion 01-85 (March 5, 1985).  The VA General Counsel's opinion indicated that there is a distinction under the law between a congenital or developmental "disease" and a defect "defect" for service connection purposes in that congenital diseases may be recognized as service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations. A congenital or developmental "defect," on the other hand, because of 38 C.F.R. § 3.303(c), may not be service-connected although service connection may be granted for additional disability due to disease or injury superimposed upon such defect during service.  VAOPGCPREC 82-90. 

A veteran is presumed to have been sound upon entry into active service, except as to defects, infirmities, or disorders noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2003. 

In Wagner v. Principi, the Federal Circuit Court held that, when no preexisting condition is noted upon entry into service, a veteran is presumed to have been sound upon entry, and the burden then shifts to VA to rebut the presumption of soundness.  370 F.3d 1089, 1096 (Fed. Cir. 2004).  Therefore, according to the Federal Circuit Court in Wagner, to rebut the presumption of soundness under 38 U.S.C.A. § 1111, there must be clear and unmistakable evidence that (1) a veteran' s disability existed prior to service, and (2) that the preexisting disability was not aggravated during service.  See id.; see also VAOPGCPREC 3-2003.  The second prong may be rebutted with clear and unmistakable evidence establishing that either (1) the disability underwent no increase in severity during service, or (2) any increase in severity was due to the natural progression of the condition.  See Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (citing Wagner, 370 F.3d at 1096).  By "clear and unmistakable evidence" is meant that which cannot be misunderstood or misinterpreted; it is that which is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999). 

In making all determinations, the Board must fully consider the lay assertions of record.  Davidson v. Shinseki, 581 F.3d at 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Lay evidence may not always serve as the basis for a finding that a condition preexisted service, but contemporaneous clinical evidence and recorded history is highly probative factual evidence on this issue.  See 38 C.F.R. § 3.304(b); Harris v. West, 203 F.3d 1347, 1351 (Fed. Cir. 2000); Paulson v. Brown, 7 Vet. App. 466 (1995). 

The Board's duty is to assess the credibility and weight of the evidence.  See Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

The Veteran contends that his congenital pes planus was permanently worsened beyond normal progress during service as evidenced by a May 1961 service treatment record indicating that he was medically prescribed special boots and orthotics in May 1961 due to "pronation."  He asserts that the physical requirements during his 4 years of active service, including prolonged marching and weight bearing while frequently carrying over 100 pounds in equipment, resulted in increased pain and permanent worsening of his pes planus.  He contends that there were no other notations concerning this condition during service or upon discharge because he was frequently physically punished for medical complaints during service by being given increased weight to carry during long marches.  He further asserts that pes planus was not documented upon separation because as evidenced by the absence of notation of the condition upon undergoing an enlistment examination, despite his own notation on his Report of Medical History, such examinations were cursory and not thorough.  Similarly, his concern upon discharge was getting home rather than documenting any medical issues.  

Turning to the evidence, with the exception of the Veteran's own notation on a March 1961 Report of Medical History indicating a positive history of a bone or joint deformity, the Veteran's service treatment records (STRs) show no notation of pes planus or other foot disorders at his March 1961 entrance examination.  Thus, he is entitled to the presumption of sound condition.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The Board finds, however, that the record contains clear and unmistakable evidence establishing that the Veteran's pes planus is congenital and preexisted his March 1961 entrance into active service.  In particular, the Veteran's step-mother's and the Veteran's own statements indicate that his pes planus has existed since childhood.  Specifically, both recalled the Veteran's need to wear high topped and specially made shoes since he learned to walk as a child.  

The Board finds that the above evidence shows clearly and unmistakably that the Veteran had pes planus prior to his entrance into active service.  See Doran v. Brown, 6 Vet. App. 283, 286 (1994) ([A]s a matter of law. . . the presumption of soundness [could be] . . . rebutted by clear and unmistakable evidence consisting of [the] appellant's own admissions . . . of a preservice [disability]).  Moreover, upon undergoing a VA examination of the feet in August 1996, the Veteran was diagnosed with bilateral pes planus, which was opined to be non-service connected and congenital in nature.  

To reiterate, the record contains clear and unmistakable evidence establishing that a bilateral pes planus preexisted the Veteran's active service.  The Board finds that the presumption of soundness is not rebutted, however, because the record does not contain clear and unmistakable evidence showing that the preexisting disorder was not aggravated during service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Wagner, 370 F.3d at 1096.

To the contrary, although the Veteran only sought treatment for pes planus on one occasion during service, at which time he was issued medically prescribed boots and orthotics, he has consistently asserted through statements and testimony that he did not seek additional treatment during service due fear that he would be punished for doing so.  Indeed, during his August 2009 Travel Board hearing, the Veteran testified that in his experience, if he made a medical complaint, he would be given additional equipment to carry during marches and formations.  In addition, the record shows the Veteran's reports of being kicked in his low back by a drill instructor on one occasion due to his less than perfect posture during an inspection.  

Moreover, in February 2006 and September 2011 Buddy statements, A.J.S. indicated that he served in the same squad with the Veteran during active service.  He remembered that the Veteran had a foot condition during service for which he was issued special boots.  Both he and the Veteran had to carry the Browning Automatic Rifle (BAR) and the associated ammunition which reportedly weighed over 100 pounds.  He recalled that the Veteran had a lot of foot complaints during service, especially while marching.  He stated that the Veteran took a lot of "ribbing" from himself and the other's in their squad for his foot complaints.  After they were shipped to Okinawa, he recalled that the Veteran's foot condition became so bad that he had difficulty keeping up with his squad in the field.  At the recommendation of their corpsman doctor, the Veteran was placed on mess duty for most of the time they were overseas.  

Indeed, the reports of Veteran and AJS are corroborated by the Veteran's Record of Service which indicates that his assigned duties from September 1961 to May 1962 alternated from "BARman" to "Messman."  

Following the Veteran's discharge, he has reported receiving ongoing treatment for pes planus.  However, he asserts, and the records confirm, that after filing his initial claim for service connection in July 1991, he was informed that the associated treatment records had been destroyed or were otherwise unavailable.  In any event, the first post-service treatment record associated with the claims folder is dated in April 1987, more than 20 years following the Veteran's discharge.  On that occasion, a private podiatrist indicated that he had a severe pronated deformity.  Radiographic examination confirmed severe pes planus deformities bilaterally with severe sub-talor joint pronation.  There were also degenerative changes of the 1st Metatarsal Head and the of the Calcaneal Spur bilaterally.  The diagnostic assessment included a severe bilateral pes planus deformity with ligamentous laxity of the foot and ankle, and weak peroneals.  Subsequent VA treatment records show ongoing treatment for pes planus through the present time.

In September 2009, the Veteran submitted a medical opinion from a private podiatrist who stated that it was hard to determine whether the Veteran's military service exacerbated his pes planus.  He stated that if the Veteran had pes planus when he was younger, then excessive walking and exercise may have played a role in causing the pain and discomfort that the Veteran is having now.  

In accordance with the Board's September 2010 remand, the Veteran was afforded a VA Foot examination in January 2011.  A VA Nurse Practitioner diagnosed congenital pes planus with hallux valgus degenerative joint disease.  Based on the Veteran's statements and the medical records associated with the claims folder, the examiner opined that the Veteran's pes planus clearly and unmistakably preexisted the Veteran's military service.  

Regarding whether such condition permanently worsened during or as a result of the Veteran's service, the January 2011 examiner stated that based on the Veteran's description of weight bearing activities during service and the May 1961 STR showing that he was prescribed wedges due to "pronation," it appeared likely that the Veteran had chronic issues which likely worsened during service for which he was hesitant to seek treatment for due to fear of punishment.  She stated that there was an indication that such condition was worsened by service due to increased pain following prolonged weight bearing activity required of the Veteran for 4 years during service with worsening pain subjectively and development of bunions which reportedly were not present prior to enlistment.  She further stated that hallux valgus and calcaneal spurs were superimposed upon the congenital pes planus and most likely occurred over time.  Regarding the lack of notation of a chronic foot condition on the Veteran's service examinations, she stated that it was possible that enlistment and separation examinations were not done with attention to the feet and that the prolonged weight bearing activity during service as reported by the Veteran most likely would not be clearly evident in the service treatment records.  Regarding the natural progress of the condition, the examiner stated that it would have existed to some extent based on the severity of the condition with likely lack of proper treatment in the past and over time, but it appeared somewhat likely that the weight bearing activities required of the Veteran during service would have resulted in an increase in symptoms which would not have otherwise been present as early as they were in this case were it not for those activities.

In contrast, in a May 2011 addendum addressing the degree of aggravation of the Veteran's pes planus as a result of military service, a VA physician opined that there was no objective evidence of aggravation during service.  Specifically, he stated that the Veteran required special shoes prior to service, therefore the May 1961 notation that he was issued orthotics was not an indication of worsening of the condition.  He stated that the only aggravation that could be stated was a minimally incremental subjective increase in pain.  The examiner stated that there were no objective physical findings of the feet that could be ascribed to aggravation due to service.  He stated that had he given the initial opinion, he would have opined that the Veteran's congenital pes planus was less likely as not aggravated by military service because there was no documented change in the status of the feet as noted on entrance verses separation examinations.  The examiner pointed out that excess pain after physical activity, as noted in the private podiatry opinion dated September 2009, is not an objective finding, but a subjective symptom.  Significantly, however, the May 2011 examiner neglected to address the January 2011 examiner's statement regarding the formation of bunions during service, or the Veteran's reports that he did not seek medical treatment due to fear during service, which appears to be corroborated by the Veteran's Record of Service.  Moreover, the May 2011 examiner did not state that the pes planus clearly and unmistakably was not aggravated during or as a result of his military service.  

Given the onerous standard of "clear and unmistakable evidence," Board finds that the May 2011 VA examiner's use of the phrase "less likely as not" is not sufficient to rebut the presumption of soundness.  In Kinnaman v. Principi, the Court held that anything less than absolute certainty in a medical opinion was not sufficient to constitute clear and unmistakable evidence to rebut the presumption of soundness.  4 Vet. App. 20, 27 (1993).  Here, the examiner's language, although certainly expressing some degree of conviction, does not satisfy the "onerous" and "very demanding" clear-and-unmistakable-evidence standard.  See Cotant v. Principi, 17 Vet. App. 116, 131 (2003).  

Accordingly, following a review of the evidence of record and applicable law, and after resolving any doubt in the Veteran's favor, the Board finds that the evidence indicates that the Veteran's preexisting pes planus may have been aggravated by his active service.  Therefore, the Board does not find that there is clear and unmistakable evidence demonstrating that the condition was not aggravated by his active service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). 

Because the presumption of soundness is not rebutted, the issue is converted by operation of law into a question of direct service connection.  See Wagner, 370 F.3d at 1094. 

In light of the Veteran's and his buddy's statements, which appear to be corroborated by the Veteran's service personnel records, indicating that the Veteran frequently complained about his feet during service, and that he may have been punished for doing so, and in light of the unavailability of post-service treatment records dating prior to 1987, and the seemingly favorable private 2009 podiatry opinion and the VA opinion in January 2011 which opined that the Veteran's pes planus was likely aggravated beyond normal progress during or as a result of his military service or that it may have played a role in the problems that he is having currently, the Board finds that evidence is at least in a state of relative equipoise in showing that the Veteran's pes planus was permanently worsened during or as a result of active service.  See Wagner, 370 F.3d at 1094; 38 U.S.C.A. § 1111; 38 C.F.R. §§ 3.304, 3.306.  Accordingly, by extending the benefit of the doubt to the Veteran, service connection is warranted.




ORDER

Service connection for pes planus is granted subject to governing criteria applicable to the payment of monetary benefits.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


